DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
December 29, 1999
Dear State Medicaid Director:
This letter is in follow up to the letter I recently sent you on the Health Care Financing Administration's (HCFA) intent to
issue policy guidance on the identification of Medicaid patient days that Medicare fiscal intermediaries use in computing
Medicare Disproportionate Share Hospital (DSH) payments.
The policy guidance, Intermediaries Program Memorandum Transmittal No. A-99-62, clarifying the Medicare DSH
adjustment calculation, is enclosed. Specifically, HCFA clarifies the definition of allowable Medicaid days in the
Medicare DSH policy for cost reporting periods beginning on or after January 1, 2000 as well as the instructions for cost
reporting periods before January 1, 2000. Please review this transmittal carefully to assure that information that you report
to the hospitals or the fiscal intermediaries complies with these instructions. Please send this transmittal to any managed
care organizations with which you contract so that they may also take any necessary actions.
Thank you for your cooperation in this matter. If you have any questions regarding this letter, please contact Larry Reed
on (410) 786-3325.
Sincerely,
/s/
Timothy M. Westmoreland \
Director
Enclosure
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge - Director, Health Policy Unit American Public Human Services Association Joy Wilson - Director, Health
Committee National Conference of State Legislatures Matt Salo - Senior Health Policy Analyst National Governors'
Association

Transmittal No. A-99-62 Date: DECEMBER 1999
CHANGE REQUEST #1052
SUBJECT: Clarification of Allowable Medicaid Days in the Medicare Disproportionate Share Hospital (DSH) Adjustment
Calculation--ACTION
A review of practices and policies regarding Medicare disproportionate share payment determinations led HCFA to conclude that it is
necessary to clarify the definition of eligible Medicaid days in Medicare disproportionate share policy and communicate this
information to fiscal intermediaries, hospitals, Medicaid State agencies, and Medicaid managed care organizations. This clarification
applies to cost reporting periods beginning on or after January 1, 2000. The purpose of this memorandum is to address those details
that may need clarification and also to communicate the hold harmless position for cost reporting periods beginning before January 1,
2000. A similar memorandum will be sent to the Medicaid State agencies.
CLARIFICATION FOR COST REPORTING PERIODS BEGINNING ON OR AFTER JANUARY 1, 2000
Background
Under section 1886(d)(5)(F) of the Social Security Act, the Medicare disproportionate share patient percentage is made up of two
computations. The first computation includes patient days that were furnished to patients who, during a given month, were entitled to
both Medicare Part A and Supplemental Security Income (SSI) (excluding State supplementation). This number is divided by the
number of covered patient days utilized by patients under Medicare Part A for that same period. The second computation includes
patient days associated with beneficiaries who were eligible for medical assistance (Medicaid) under a State plan approved under Title
XIX but who were not entitled to Medicare Part A. (See 42 CFR 412.106(b)(4).) This number is divided by the total number of patient
days for that same period.
Included Days
In calculating the number of Medicaid days, the hospital must determine whether the patient was eligible for Medicaid under a State
plan approved under Title XIX on the day of service. If the patient was so eligible, the day counts in the Medicare disproportionate
share adjustment calculation. The statutory formula for "Medicaid days" reflects several key concepts. First, the focus is on the
patient's eligibility for Medicaid benefits as determined by the State, not the hospital's "eligibility" for some form of Medicaid
payment. Second, the focus is on the patient's eligibility for medical assistance under an approved Title XIX State plan, not the
patient's eligibility for general assistance under a State-only program. Third, the focus is on eligibility for medical assistance under an
approved Title XIX State plan, not medical assistance under a State-only program or other program. Thus, for a day to be counted, the
patient must be eligible on that day for medical assistance benefits under the Federal-State cooperative program known as Medicaid (
under an approved Title XIX State plan). In other words, for purposes of the Medicare disproportionate share adjustment calculation,
the term "Medicaid days" refers to days on which the patient is eligible for medical assistance benefits under an approved Title XIX
State plan. The term "Medicaid days" does not refer to all days that have some relation to the Medicaid program, through a matching
payment or otherwise; if a patient is not eligible for medical assistance benefits under an approved Title XIX State plan, the patient
day cannot become a "Medicaid day" simply by virtue of some other association with the Medicaid program.
Medicaid days, for purposes of the Medicare disproportionate share adjustment calculation, include all days during which a patient is
eligible, under a State plan approved under Title XIX, for Medicaid benefits, even if Medicaid did not make payment for any services.
Thus, Medicaid days include, but are not limited to, days that are determined to be medically necessary but for which payment is
denied by Medicaid because the provider did not bill timely, days that are beyond the number of days for which a State will pay, days
that are utilized by a Medicaid beneficiary prior to an admission approval but for which a valid enrollment is determined within the
prescribed period, and days for which payment is made by a third party. In addition, we recognize in the calculation days that are
utilized by a Medicaid beneficiary who is eligible for Medicaid under a State plan approved under Title XIX through a managed care
organization (MCO) or health maintenance organization (HMO). However, in accordance with 42 CFR 412.106(b)(4), a day does not
count in the Medicare disproportionate share adjustment calculation if the patient was entitled to both Medicare Part A and Medicaid
on that day. Therefore, once the eligibility of the patient for Medicaid under a State plan approved under Title XIX has been verified,
you must determine whether any of the days are dual entitlement days and, to the extent that they are, subtract them from the other
days in the calculation.
Excluded Days
Many States operate programs that include both State-only and Federal-State eligibility groups in an integrated program. For example,
some States provide medical assistance to beneficiaries of State-funded income support programs. These beneficiaries, however, are
not eligible for Medicaid under a State plan approved under Title XIX, and, therefore, days utilized by these beneficiaries do not count
in the Medicare disproportionate share adjustment calculation. If a hospital is unable to distinguish between Medicaid beneficiaries
and other medical assistance beneficiaries, then it must contact the State for assistance in doing so.
In addition, if a given patient day affects the level of Medicaid DSH payments to the hospital but the patient is not eligible for
Medicaid under a State plan approved under Title XIX on that day, the day is not included in the Medicare DSH calculation.
It should be noted that the types of days discussed above are not necessarily the only types of excluded days. Please see the attached
chart, which summarizes some, but not necessarily all, of the types of days to be excluded from (or included in) the Medicare DSH

adjustment calculation.
To provide consistency in both components of the calculation, any days that are added to the Medicaid day count must also be added
to the total day count, to the extent that they have not been previously so added.
Regardless of the type of allowable Medicaid day, the hospital bears the burden of proof and must verify with the State that the patient
was eligible under one of the allowable categories during each day of the patient's stay. The hospital is responsible for and must
provide adequate documentation to substantiate the number of Medicaid days claimed. Days for patients that cannot be verified by
State records to have fallen within a period wherein the patient was eligible for Medicaid as described in this memorandum cannot be
counted.
HOLD HARMLESS FOR COST REPORTING PERIODS BEGINNING BEFORE JANUARY 1, 2000
In accordance with the hold harmless position communicated by HCFA on October 15, 1999, for cost reporting periods beginning
before January 1, 2000, you are not to disallow, within the parameters discussed below, the portion of Medicare DSH adjustment
payments previously made to hospitals attributable to the erroneous inclusion of general assistance or other State-only health program,
charity care, Medicaid DSH, and/or ineligible waiver or demonstration population days in the Medicaid days factor used in the
Medicare DSH formula. This is consistent with HCFA's determination that hospitals and intermediaries relied, for the most part, on
Medicaid days data obtained from State Medicaid agencies to compute Medicare DSH payments and that some of those agencies
commingled the types of otherwise ineligible days listed above with Medicaid Title XIX days in the data transmitted to hospitals
and/or intermediaries. Although HCFA has decided to allow the hospitals to be held harmless for receiving additional payments
resulting from the erroneous inclusion of these types of otherwise ineligible days, this decision is not intended to hold hospitals
harmless for any other aspect of the calculation of Medicare DSH payments or any other Medicare payments.
Hospitals That Received Payments Reflecting the Erroneous Inclusion of Days at Issue
In practical terms this means that you are not to reopen any cost reports for cost reporting periods beginning before January 1, 2000 to
disallow the portions of Medicare DSH payments attributable to the erroneous inclusion of general assistance or other State-only
health program, charity care, Medicaid DSH, and/or ineligible waiver or demonstration population days if the hospital received
payments for those days based on those cost reports. If, prior to the issuance of this Program Memorandum, you reopened a settled
cost report to disallow the portion of Medicare DSH payment attributable to the inclusion of these types of days, reopen that cost
report again and refund the amounts (including interest) collected. Do not, however, pay the hospitals interest on the amounts
previously recouped as result of the disallowance. Furthermore, on or after October 15, 1999, you are not to accept reopening requests
for previously settled cost reports or amendments to previously submitted cost reports pertaining to the inclusion of these types of days
in the Medicare DSH formula.
For cost reporting periods beginning before January 1, 2000, you are to continue to allow these types of days in the Medicare DSH
calculation for all open cost reports only in accordance with the practice followed for the hospital at issue before October 15, 1999
(i.e., for open cost reports, you are to allow only those types of otherwise ineligible days that the hospital received payment for in
previous cost reporting periods settled before October 15, 1999). For example, if, for a given hospital, a portion of Medicare DSH
payment was attributable to the erroneous inclusion of general assistance days for only the out-of-State or HMO population in cost
reports settled before October 15, 1999, you are to include the ineligible waiver days for only that population when settling open cost
reports for cost reporting periods beginning before January 1, 2000. However, the actual number of general assistance and other Stateonly health program, charity care, Medicaid DSH, and/or ineligible waiver or demonstration days, as well as Medicaid Title XIX days,
that you allow for the open cost reports must be supported by auditable documentation provided by the hospital.
Hospitals That Did Not Receive Payments Reflecting the Erroneous Inclusion of Days at Issue
If a hospital did not receive any payment based on the erroneous inclusion of general assistance or other State-only health program,
charity care, Medicaid DSH, and/or waiver or demonstration population days for cost reports that were settled before October 15,
1999, and the hospital never filed a jurisdictionally proper appeal to the Provider Reimbursement Review Board (PRRB) on this issue,
you are not to pay the hospital based on the inclusion of these types of days for any open cost reports for cost reporting periods
beginning before January 1, 2000. Furthermore, on or after October 15, 1999, you are not to accept reopening requests for previously
settled cost reports or amendments to previously submitted cost reports pertaining to the inclusion of these types of days in the
Medicare DSH formula.
If, for cost reporting periods beginning before January 1, 2000, a hospital that did not receive payments reflecting the erroneous
inclusion of otherwise ineligible days filed a jurisdictionally proper appeal to the PRRB on the issue of the exclusion of these types of
days from the Medicare DSH formula before October 15, 1999, reopen the cost report at issue and revise the Medicare DSH payment
to reflect the inclusion of these types of days as Medicaid days. If there are any questions or concerns regarding the qualifications for a
"jurisdictionally proper appeal", please submit them in writing before rendering a decision in a specific case to Charles Booth,
Director, Financial Services Group, Office of Financial Management, 7500 Security Boulevard, Location C3-14-16, Baltimore,
Maryland 21244-1850. Where, for cost reporting periods beginning before January 1, 2000, a hospital filed a jurisdictionally proper
appeal to the PRRB on the issue of the exclusion of these types of days from the Medicare DSH formula on or after October 15, 1999,
reopen the settled cost report at issue and revise the Medicare DSH payment to reflect the inclusion of these types of days as Medicaid
days, but only if the hospital appealed, before October 15, 1999, the denial of payment for the days in question in previous cost
reporting periods. The actual number of these types of days that you use in this revision must be properly supported by adequate

documentation provided by the hospital. Do not reopen a cost report and revise the Medicare DSH payment to reflect the inclusion of
these types of days as Medicaid days if, on or after October 15, 1999, a hospital added the issue of the exclusion of these types of days
to a jurisdictionally proper appeal already pending before PRRB on other Medicare DSH issues or other unrelated issues.
You are to continue paying the Medicare DSH adjustment reflecting the inclusion of general assistance or other State-only health
program, charity care, Medicaid DSH, and/or waiver or demonstration population days for all open cost reports for cost reporting
periods beginning before January 1, 2000, to any hospital that, before October 15, 1999, filed a jurisdictionally proper appeal to the
PRRB specifically for this issue on previously settled cost reports.
Finally, you are reminded that, if a hospital has filed a jurisdictionally proper appeal with respect to the HCFA 97-2 ruling and the
hospital has otherwise received payment for the portion of Medicare DSH adjustment attributable to the inclusion of general assistance
or other State-only health programs, charity care, Medicaid DSH, and/or ineligible waiver or demonstration population days based on
its paid Medicaid days, include these types of unpaid days in the Medicare DSH formula when revising the cost reports affected by the
HCFA 97-2 appeal.
The effective date for this Program Memorandum (PM) is for cost reporting periods beginning on or after January 1, 2000.
The implementation date for this PM is January 1, 2000.
Funding is available through a Supplemental Budget Request for costs required for implementation.
PM may be discarded after January 31, 2001.
SPECIAL INSTRUCTIONS TO THE INTERMEDIARIES FOR PUBLISHING THE PM: The intermediaries are required to
distribute the content of this PM to all the hospitals immediately upon receipt of the PM.

Attachment
TYPE OF DAY

DESCRIPTION

ELIGIBLE
TITLE XIX DAY

General Assistance
Patient Days

Days for patients covered under a State-only (or county-only) general assistance
program (whether or not any payment is available for health care services under
the program). These patients are not Medicaid-eligible under the State plan.

No.

Other State-Only Health
Program Patient Days

Days for patients covered under a State-only health program. These patients are
not Medicaid-eligible under the State plan.

No.

Charity Care Patient
Days

Days for patients not eligible for Medicaid or any other third-party payer, and
claimed as uncompensated care by a hospital. These patients are not Medicaideligible under the State plan.

No.

Actual 1902(r)(2) and
1931(b) Days

Days for patients eligible under a State plan based on a 1902(r)(2) or 1931(b)
election. These patients are Medicaid-eligible under the Title XIX State plan
under the authority of these provisions, which is exercised by the State in the
context of the approved State plan.

Yes.

Medicaid Optional
Targeted Low Income
Children (CHIP-related)
Days

Days for patients who are Title XIX-eligible and who meet the definition of An
optional targeted low income children@ under section 1905(u)(2). The difference
between these children and other Title XIX children is the enhanced FMAP rate
available to the State. These children are fully Medicaid-eligible under the State
plan.

Yes.

Separate CHIP Days

Days for patients who are eligible for benefits under a non-Medicaid State
program furnishing child health assistance to targeted low-income children. These
children are, by definition, not Medicaid-eligible under a State plan.

No.

1915(c) Eligible Patient
(the A217" group) Days

Days for patients in the eligibility group under the State plan for individuals under
a Home and Community Based Services waiver. This group includes individuals
who would be Medicaid-eligible if they were in a medical institution. Under this
special eligibility group, they are Medicaid-eligible under the State plan.

Yes.

Retroactive Eligible
Days

Days for patients not enrolled in the Medicaid program at the time of service, but
found retroactively eligible for Medicaid benefits for the days at issue. These
patients are Medicaid-eligible under the State plan.

Yes.

Medicaid Managed Care
Organization Days

Days for patients who are eligible for Medicaid under a State plan when the
payment to the hospital is made by an MCO for the service. An MCO is the
financing mechanism for Medicaid benefits, and payment for the service through
the MCO does not affect eligibility.

Yes.

Days for patients who are not eligible for Medicaid benefits, but are considered in
the calculation of Medicaid DSH payments by the State. These patients are not
Medicaid-eligible.
Medicaid DSH Days

Sometimes Medicaid State plans specify that Medicaid DSH payments are based
upon a hospital=s amount of charity care or general assistance days.This,
however, is not Apayment@ for those days, and does not mean that the patient is
eligible for Medicaid benefits or can be counted as such in the Medicare formula.

